Citation Nr: 1706478	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  95-18 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel






INTRODUCTION

The Veteran had active duty service in the United States Air Force from December 1990 to June 1991.  He also served as a member of a reserve component with periods of active duty for training and inactive duty training.

This matter initially came before the Board of Veterans' Appeals  (Board) on appeal from a March 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In that decision, the RO denied the Veteran's claim of service connection for PTSD.  The Board subsequently remanded the case multiple times for further notification, evidentiary development, and adjudication. 

Previously, the Board noted that the Veteran had been diagnosed with and sought treatment for multiple acquired psychiatric disorders, including both PTSD and anxiety disorder.  The Board thus characterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In a July 2013 Decision, the Board denied the claim on appeal.  The Veteran subsequently appealed the July 2013 Board decision to the United States Court of Appeals for Veterans Claims (CAVC or Court).  In an October 2014 Memorandum Decision, the Court vacated the Board's decision and remanded the case for further development and adjudication. 

In October 2015, the Board remanded the claim for further development.  The matter is now back before the Board.







FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran has an acquired psychiatric disorder, to include PTSD, adjustment disorder, major depressive disorder, and alcohol dependence in remission, related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, adjustment disorder, major depressive disorder, and alcohol dependence in remission have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2016). 
Additionally, the current version of 38 C.F.R. § 3.304(f)(3) states that when the claimed in-service stressor is related to the veteran's "fear of hostile military or terrorist activity," the following shall be demonstrated to establish service connection for PTSD: (1) the claimed stressor is consistent with the places, types and circumstances of the veteran's service; (2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and (3) the veteran's symptoms are related to the claimed stressor.

For purposes of 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

Within the legal framework for evaluating claims of service connection for PTSD, the sufficiency of a stressor is a medical determination, while the occurrence of the stressor is a legal determination.  Sizemore v. Principi, 18 Vet. App. 264 (2004).

Acquired Psychiatric Disorder

The Veteran has advanced that he developed an acquired psychiatric disorder, to include PTSD, related to his Gulf War service.  He served most of his overseas service in Egypt, staying one week in Saudi Arabia.  He has reported several stressors relating to this period of service.  The Veteran reported that the first stressor incident took place in January 1991 at an Egyptian Air Base, which he described as a secret air base that he and another person were assigned to guard in plain clothes and without weapons.  He reported that, while parked along the Alexandria highway along the base, their vehicle was "boxed in" by three vehicles.  He reported that when he saw the individuals appear to go for their weapons, he retreated and left the area.  The Veteran reported that the second stressor incident took place in March 1991 when he was stationed at an outpost and captured two individuals carrying small arms and detonators and trying to infiltrate the base.  He reported that he turned these individuals over to an Egyptian security patrol who shot and killed the prisoners in front of him.  The Board notes that the Veteran later omitted this stressor from his reports.  The Veteran also described fearing potential SCUD missile attacks while spending time in Riyadh and Jeddah, Saudi Arabia between December 20, 1990, and December 23, 1990, prior to being transferred to Egypt.

First, there is no dispute that the Veteran has a current diagnosed acquired psychiatric disability.  With the exception of an April 2013 VA examination report, which the Court found inadequate, VA treatment records, and VA examination reports consistently show that the Veteran has current diagnosed psychiatric disorders, to include adjustment disorder, major depressive disorder, and alcohol dependence in remission.  

Although there is conflicting evidence regarding whether the Veteran has a DSM-IV diagnosis of PTSD, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran has a current diagnosis of PTSD.  In this regard, at an August 1995 VA examination, the VA examiner diagnosed PTSD and major depressive episode, nonpsychotic.  In private psychological testing conducted in September 2001, it was noted that the Veteran's score on the Intrusive Experience Scale suggested he was suffering from intensive PTSD reactions and symptoms.  His Trauma Symptoms Inventory scores also suggested he was currently suffering from PTSD.  In April 2003, a psychiatrist noted that the Veteran had a history of being evaluated in September 2000 for PTSD symptoms from his service in the Gulf War.  The psychiatrist noted that all of the Veteran's symptoms were consistent with Axis I diagnoses of PTSD and major depressive disorder.  In a private November 2003 evaluation, the physician, a Fellow of the American Psychiatric Association, rendered Axis I diagnoses of PTSD and major depressive disorder.  In March 2006, the November 2003 physician noted that his earlier diagnoses of PTSD and major depression were unchanged.  In a May 2006 private treatment record, it was noted that the Veteran carried a diagnosis of PTSD.  Records from Mercy Behavioral Health dated from July 2006 to May 2011 showed a primary diagnosis of PTSD.  Private treatment records dated in 2016 noted diagnoses of PTSD and major depression.

Based on the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran has current DSM-IV Axis 1 diagnoses of PTSD, adjustment disorder, major depressive disorder, and alcohol dependence in remission.

Next, the Board notes that although the Veteran's service treatment records lack any documentation of treatment for psychiatric conditions or any relevant symptoms, the Veteran's claimed in-service stressors are consistent with the places, types, and circumstances of the Veteran's service in the Desert Shield/Storm area of responsibility, and there is no clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3).  As noted above, the Veteran has consistently reported stressors relating to his "fear of hostile military or terrorist activity" during his Gulf War service.  See, e.g., July 1995 hearing testimony, August 1995 VA examination report, September 1998 stressor statement, September 1998 VA examination report, April 1999 VA psychological evaluation, February 2002 stressor statement, and August 2011 VA examination.  The Veteran's personnel records confirm that he served in the Desert Shield/Storm area of responsibility from December 1990 through June 1991.  See, e.g., corrected VA Form DD 215.  In a March 2013 report, the Appeals Management Center conceded that the Veteran's claimed fear of hostile military activity in the form of potential SCUD missile attacks was consistent with the time, place, type, and circumstances of his service.  Accordingly, his in-service stressor is conceded for the purpose of this decision.  

Finally, the Board finds that the weight of the evidence is at least in equipoise as to whether there is a nexus, or link, between the currently shown acquired psychiatric disorders and the conceded in-service stressor.  In this regard, although some VA examiners have attributed the Veteran's psychiatric problems to his post-service occupational and legal issues, the evidence shows that the Veteran began complaining of psychiatric problems shortly after his discharge from service (as early as July 1995), and some physicians have attributed these psychiatric problems to his service in the Gulf War.  
In this regard, in a November 2003 private evaluation, the Veteran reported that he was consistently aware of the potential for sudden death due to terrorism, which caused insomnia and automatic arousal, and put him in a state of heightened awareness.  He described his two stressor incidents as noted above and endorsed symptoms of irritable mood, insomnia, nightmares, early morning awakening, and an "empty feeling."  The November 2003 physician, a Fellow of the American Psychiatric Association, rendered Axis I diagnoses of PTSD and major depressive disorder, more likely than not directly related to the Veteran's military experience.  In rendering this opinion, this physician recited findings from prior examinations and records.  This physician considered the Veteran to be a reliable historian, as his history was consistent with that given to other medical providers.  Additionally, private treatment records from Mercy Behavioral Health from August 2006 to August 2010 indicated the Veteran initially presented with PTSD from the Gulf War.  Moreover, the September 1998 VA examiner suggested that the Veteran had some anxiety related to his service in the Persian Gulf area.  The examiner noted that after returning home from Egypt, the Veteran was drinking heavily and had a number of work-related stressors which exacerbated or contributed to his anxiety and depression feelings.  It is clear from the findings of these health care providers that they believed that the Veteran's fear of hostile military activity in service caused or contributed to his diagnosed acquired psychiatric disorder, to include PTSD.

Based on the foregoing, the Board finds that the evidence is at least in relative equipoise, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's acquired psychiatric disorder, to include PTSD, adjustment disorder, major depressive disorder, and alcohol dependence in remission, is related to his service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that The General Formula for Rating Mental Disorders provides that all service-connected psychiatric disabilities and symptoms, including PTSD and depressive symptoms, are to be rated together.  See 38 C.F.R. § 4.130.  
As such, when implementing this Board decision to grant service connection for PTSD, adjustment disorder, major depressive disorder, and alcohol dependence in remission, the RO will rate the PTSD together with the adjustment disorder, major depressive disorder, and alcohol dependence in remission in order to provide one rating based on all the Veteran's psychiatric impairments.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, adjustment disorder, major depressive disorder, and alcohol dependence in remission, is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


